DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment After Final
Applicant has amended claims 11 and 18 in the amendment filed on 8/12/2021. Claims 1-20 are currently pending in the present application.
Response to Arguments
Applicant’s arguments filed on 8/12/2021 with respect to the amended claims 11 and 18 have been fully considered but the claims have typographical errors. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Ms. Manita Rawat (Reg. No. 61,944) on August 16, 2021.

In claims: Please, replace claims 11 and 18 submitted on 5/19/2021 with the amended claims 11 and 18 as below.
	11.  (Currently Amended) A method for indexing

	writing and storing the index field value to a search array file stored in one of the partitions, wherein a search array record of the search array file includes an index length accounting for all indexed fields of the search array record, a length of each indexed field value, and each indexed field value; and
	indexing the index field value in an index structure in a second non-volatile memory, wherein:
		the index structure includes a four-memory level configuration;
		each memory level has a specified memory length;
		an entry in each memory level of first three levels contains a value pointing to a starting address of immediate next memory level; and
	an entry in fourth memory level contains the indexed field value.

	18.  (Currently Amended) The method of claim 11, further comprising
	searching the index structure for a partition number of the one partition;
	if the index field value is found in the index structure, writing the field index value and associated data values to the one partition identified by the partition number;
	if the index field value is not found in the index structure, writing the field index value and associated data values to the one partition that is a least used partition, and updating the index structure with a partition number of the least used partition; and
	counting the number of search array records written to the search array file.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's Remarks filed on January 15, 2021 (i.e., pages 6 and 7) with respect to the claim limitations point out and make clear the reason claims are patentable over the prior art of record such as Jagannathan et al. (US No. 2012/0170580 A1). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        


8/16/2021